Citation Nr: 0031099	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a subtotal 
gastric resection with post-operative residuals and small 
bowel obstruction, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to additional benefits under 38 C.F.R. § 4.30 
beyond January 31, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from May 1950 to May 1953.  He 
received the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 1997, the veteran withdrew his request for a hearing 
before a traveling member of the Board. 


REMAND

The Board finds that the issues on appeal, of entitlement to 
an extension of a temporary total rating and entitlement to a 
TDIU, are inextricably intertwined with the increased rating 
claim (for a subtotal gastric resection with post-operative 
residuals and small bowel obstruction).

After reviewing the evidence, the Board must remand this case 
for the development indicated.  The medical evidence is 
incomplete with respect to the veteran's increased rating and 
TDIU claims.  The Board notes that, in the veteran's November 
1995 substantive appeal, he maintains that he experienced 
gastrointestinal and lifting problems as a result of his 
multiple surgeries for his service-connected subtotal gastric 
resection with post-operative residuals and small bowel 
resection.  In other words, he has contended throughout his 
appeal that the multiple surgeries on his abdomen have 
resulted in muscle damage and residual painful surgical 
scars, which have left him unable to work as a United States 
Post Office employee.  

There is some medical evidence of record to support this 
contention.  For example, in 1991, the veteran underwent 
surgery as a result of his service-connected gastric 
disorder.  According to the May 1993 United States Postal 
Service Report of Duty Status, the veteran was diagnosed with 
the following: massive abdominal adhesions with chronic pain; 
multiple abdominal surgeries secondary to bowel obstructions; 
a history of chronic reflux; and a history of chronic low 
back spasm due to herniated disc and degenerative disc 
disease.  It was recommended in the report that the veteran 
could only perform duties with limited bending, walking, 
stooping, etc.  Apparently, based on this United States 
Postal Service Postal Service Report of Duty Status and other 
medical evidence, the Office of Personnel Management (OPM) 
granted the veteran disability retirement from the United 
States Postal Service.  It is unclear from the record, 
however, whether OPM based its decision solely on the 
veteran's service-connected subtotal gastric resection with 
post-operative residuals and small bowel resection, or 
whether it considered the veteran's history of a (non-
service-connected) low back disorder.  

The veteran contends that his reported (non-service-
connected) low back disorder is irrelevant with respect to 
his inability to work.  In other words, the veteran maintains 
that he is unable to work solely as a result of his service-
connected disability and that the service-connected 
disability was the only basis of his disability retirement 
from the Postal Service.  In support, the veteran submitted a 
photograph of the surgical scars on his abdomen.  

In light of the above, the Board finds the June 1999 VA 
examination report inadequate for rating purposes.  For 
example, the veteran's Postal Service personnel records show 
that he was given disability retirement because he could no 
longer perform his duties as a mail handler.  The Postal 
Service Duty Status Report appears to attribute the veteran's 
disability primarily to the service-connected post-operative 
condition.  The June 1999 VA examiner, however, did not 
address the impact that the post-operative condition had on 
the veteran's employability.  See generally Esteban v. Brown, 
6 Vet. App. 259 (1994).  In other words, the VA examination 
did not address whether the veteran was unable to bend, walk, 
stoop, etc., as a result of the surgical scars and potential 
abdominal muscle damage.  

Moreover, the June 1999 VA examiner did not specifically 
provide an opinion with respect to the veteran's 
employability.  As a result, the Board finds that a VA 
examination addressing the foregoing issues is necessary 
before addressing these issues on appeal.

The Board further notes that the veteran indicated that he 
had applied for Social Security disability benefits (through 
an attorney who is not representing the veteran in the 
current appeal), but these records have not been obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
For example, in a February 1993 letter, the veteran's 
attorney requested VA medical records from the RO.  The 
attorney indicated that the records were needed for a pending 
disability claim with the Social Security Administration 
(SSA).  

Subsequently, in his November 1995 substantive appeal, the 
veteran indicated that he received nearly 400 dollars a month 
from the SSA.  The Board notes that no attempt has been made 
to obtain these SSA records or to clarify if the veteran is 
receiving disability or retirement benefits from SSA.  As the 
medical records utilized by the SSA are not of record, 
further development is in order.  Murincsak v. Derwinski, 2 
Vet. App. at 370-72.

Therefore, since the issues on appeal are intertwined, the 
Board must remand this case for the following actions:

1.  The RO must contact the SSA and 
request any and all medical records and 
final decision pertaining to the 
veteran's application for and award of 
SSA disability benefits.  All attempts to 
secure these records must be documented 
in the claims folders, and any records 
received should be associated therein.

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
the claims currently on appeal.  After 
obtaining any necessary releases, the RO 
should attempt to obtain a copy of all 
treatment records identified by the 
veteran, which have not been previously 
obtained.

3.  The veteran should be scheduled for a 
VA examination of his digestive system to 
evaluate the nature and extent of any 
current residuals of his service-
connected subtotal gastric resection with 
postoperative residuals and small bowel 
obstruction.  Due written notice of the 
time and place of the examination should 
be given to the veteran and a copy of 
such notice included in the claims file.  
The claims folder must be made available 
to the examiner for use in the study of 
the veteran's case, specifically to 
include the May 1993 United States Postal 
Service Duty Status Report.  All 
indicated tests and studies should be 
conducted.  The examiner should fully set 
forth the veteran's history and current 
complaints.  All indicated tests and 
studies, including X-rays and other 
imaging procedures, should be performed.  
Any other specialty examinations deemed 
necessary should be obtained.  The 
results of all X-rays and other imaging 
procedures, tests, other studies, and 
specialty examinations should be included 
in the claims file along with the 
principal examination report. 

The examiner should also describe any 
scars, muscle damage, or other residuals 
resulting from the service-connected 
subtotal gastric resection with 
postoperative residuals and small bowel 
obstruction, including treatment 
therefor.  The VA examiner should 
specifically indicate whether any scars 
are tender and painful on objective 
demonstration or are otherwise 
symptomatic.  The examiner offer an 
opinion regarding the extent to which the 
veteran's service-connected disability 
(subtotal gastric resection with 
postoperative residuals and small bowel 
obstruction) affects his ability to 
obtain and maintain gainful employment.  
The examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
disability alone precludes him from 
obtaining or maintaining gainful 
employment.  To the extent possible, the 
examiner should distinguish the 
manifestations of the veteran's (service-
connected) subtotal gastric resection 
with postoperative residuals and small 
bowel obstruction from those of any other 
diagnosed disorder, including a (non-
service-connected) low back disability.

4.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
examination and requested opinion, have 
been conducted and completed in full.  If 
any development is incomplete, the RO 
should take appropriate corrective 
action. 

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  If 
the benefits are not granted, the veteran 
and his representative should then be 
furnished with a supplemental statement 
of the case addressing the evidence 
received since the issuance of the 
January 2000 supplemental statement of 
the case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


